Exhibit 10.4

 

LOGO [g264858logo.jpg]

AMARIN CORPORATION plc 2011 STOCK INCENTIVE PLAN

AWARD AGREEMENT

This AWARD AGREEMENT (the “Agreement”) is entered into and made effective as of
[                    ], 20     between Amarin Corporation plc (the “Company”),
and [                    ], (“Optionee”). Capitalized terms used and not defined
herein shall have the meanings set forth in the Amarin Corporation plc 2011
Stock Incentive Plan (the “Plan”).

 

1. Number of Non-Qualified Stock Options (“Options”): [                    ]

 

2.   Per Share Purchase Price: $[                    ]   (provided that such Per
Share Purchase Price shall not be less than the par value of the Share at any
time, currently £0.50)

 

3. Grant Date: [                    ]

 

4. Date Options Become Exercisable (Vesting):

 

Number of Ordinary Shares

   Exercise Dates  

[                    ]

     [                     ] 

[                    ]

     [                     ] 

[                    ]

     [                     ] 

[                    ]

     [                     ] 

 

5. Expiration Date: [                    ]

 

6. Terms of this Award Agreement: In the event of a conflict between the
provisions of this Award Agreement and the Plan, except in relation to paragraph
7 below, the provisions of the Plan shall prevail. A copy of the Plan is
provided herewith.

 

7. Non-transferable: These Options shall not be transferable by the Optionee
other than by will or the laws of descent and distribution, and the Options
shall be exercisable, during the Optionee’s lifetime, only by the Optionee.

By signing this Award Agreement, you agree to all of the terms and conditions
described herein and in the Plan.

 

  AMARIN CORPORATION plc   OPTIONEE   By:  

 

    Signature:  

 

  Name:       Name:   [                    ]   Title:        